      Case 1:19-cv-00192 Document 1 Filed 04/22/19 Page 1 of 5 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS,
                               BEAUMONT DIVISION

MICHAEL REEVES AND LARAE                       §
REEVES                                         §
                                               §
VS.                                            §           CIVIL ACTION NO. 1:19-cv-192
                                               §
UNITED PROPERTY & CASUALTY                     §
INSURANCE COMPANY (AKA UPC                     §
INSURANCE COMPANY                              §


                                NOTICE OF REMOVAL


TO:    THE UNITED STATES DISTRICT COURT             FOR THE    EASTERN DISTRICT      OF   TEXAS,
       BEAUMONT DIVISION:

       COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“Defendant” or “UPC”), in the above entitled and numbered cause, and presents this, its

Notice of Removal of the suit styled Michael Reeves and Wife, Larae Reeves vs. United

Property & Casualty Insurance Company, bearing cause no: D-203545, and pending in the 136th

District Court of Jefferson County, Texas, where the suit was instituted, to this United States

District Court for the Eastern District of Texas, Beaumont Division. Removal is proper based on

diversity of citizenship under 28 U.S.C. §§ 1332(a), 1441(a) and 1446. This is a civil action

between citizens of different states, and the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs. Expressly reserving all questions other than that of

removal, Defendant respectfully shows that removal is proper as follows:




63445:10404548                                                                            Page 1 of 5
NOTICE OF REMOVAL
      Case 1:19-cv-00192 Document 1 Filed 04/22/19 Page 2 of 5 PageID #: 2



                                             I.
                                       INTRODUCTION

       1.1.    Plaintiffs are Michael Reeves and Larae Reeves, residents and citizens of Texas.

       1.2.    Defendant United Property & Casualty Insurance Company was, at the time this

action was commenced, and still is, a Florida corporation organized and incorporated under the

laws of Florida with its principal place of business in Florida. UPC is a citizen of Florida. UPC

is not a citizen of Texas. It is authorized to do business in the State of Texas. UPC has obtained a

certificate of authority under Chapter 982 of the Texas Insurance Code, titled Foreign and Alien

Insurance Companies.

       1.3.    Because Plaintiffs are citizens of Texas and UPC is a citizen of Florida, and not

Texas, complete diversity of citizenship exists among the parties.

                                     II.
                     FACTUAL AND PROCEDURAL BACKGROUND

       2.1.    On March 21, 2019, Plaintiffs filed this lawsuit against UPC in the 136thth District

Court in Jefferson County, Texas.

       2.2.    Plaintiff served UPC with a copy of the Original Petition on April 1, 2019.

Plaintiff made a jury demand in his Original Petition.

       2.3.    UPC files this notice of removal within 30 days of receiving Plaintiff’s initial

pleading. See 28 U.S.C. § 1446(b). In addition, this Notice of Removal is being filed within one

year of the commencement of this action. See id.

       2.4.    As required by the local rules and 28 U.S.C. § 1446(a), attached hereto as Exhibit

“A” is an Index of Matters Being Filed.




63445:10404548                                                                              Page 2 of 5
NOTICE OF REMOVAL
      Case 1:19-cv-00192 Document 1 Filed 04/22/19 Page 3 of 5 PageID #: 3



                                             III.
                                     BASIS FOR REMOVAL

       3.1.    Removal is proper because there is complete diversity between the parties. 28

U.S.C. § 1332(a), 1441(a) and 1446. Plaintiffs are an individual resident and citizen of the State

of Texas. UPC is a Florida corporation organized and incorporated under Florida law that

maintains its principal place of business in Florida. UPC is a citizen of Florida and not a citizen

of Texas.

       3.2.    Additionally, this is a civil action wherein the amount in controversy exceeds

$75,000.00, excluding interest and costs. 28 U.S.C. 1332(a). Plaintiff alleges that UPC is liable

under a residential insurance policy because Plaintiff made a claim under that policy and UPC

allegedly wrongfully adjusted Plaintiff’s claim. Plaintiff seeks actual damages, treble damages,

statutory interest and penalties, court costs, and attorney’s fees. Although Plaintiff fails to

comply with Texas Rule of Civil Procedure 47 by stating a specific range of damages, Plaintiff’s

Petition alleges that “the estimated damages” is “$27,648.87” and that “Defendant, knowingly

engaged in unfair claim settlement practices in violation of Section 541.060,” which indicates

that Plaintiffs seek treble damages that renders their claim for damages in excess of $75,000.

Because it is clear from the face of the Petition that the amount in controversy exceeds

$75,000.00, removal is proper. Plaintiff also alleges she is entitled to attorney’s fees.

       3.3.    Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

       3.4.    UPC will promptly file a copy of this notice of removal with the clerk of the state

court where the suit has been pending.




63445:10404548                                                                              Page 3 of 5
NOTICE OF REMOVAL
     Case 1:19-cv-00192 Document 1 Filed 04/22/19 Page 4 of 5 PageID #: 4



                                              IV.
                                            PRAYER

       4.1     This case is a civil action brought in a state court, and the federal district courts

have original jurisdiction over the subject matter under 28 U.S.C. §1332. Removal of this case is

proper under 28 U.S.C. §1441 and in conformance with 28 U.S.C. §1446. For these reasons,

UNITED PROPERTY & CASUALTY INSURANCE COMPANY removed this case from

the 136th District Court in Jefferson County, Texas, to this Court and prays that this Court enter

such orders and grant such relief as may be necessary to secure such removal.

                                             Respectfully submitted,

                                             By:     /s/ James H. Hunter, Jr.

                                                     James H. Hunter, Jr.
                                                     Attorney-in-Charge
                                                     State Bar No. 00784311
                                                     Fed. ID No. 15703
                                                     E-Mail: jim.hunter@roystonlaw.com
                                                     55 Cove Circle
                                                     Brownsville, Texas 78520
                                                     Tel: 956-542-4377
                                                     Fax: 956-542-4370
                                                     ATTORNEY FOR DEFENDANT
                                                     UNITED PROPERTY & CASUALTY
                                                     INSURANCE COMPANY

OF COUNSEL:

Esteban Delgadillo
State Bar No. 24087406
Fed. ID No. 2149087
esteban.delgadillo@roystonlaw.com
ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.
55 Cove Circle
Brownsville, Texas 78521
(956) 542-4377 (Telephone)
(956) 542-4370 (Facsimile)




63445:10404548                                                                              Page 4 of 5
NOTICE OF REMOVAL
     Case 1:19-cv-00192 Document 1 Filed 04/22/19 Page 5 of 5 PageID #: 5



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that a true and correct copy of the above and foregoing document
has been forwarded via facsimile, Regular U.S. First Class Mail, certified mail, return receipt
requested and/or E-Mail to all counsel of record on this 21st day of April 2019, as follows:

                                       Bruce Gregory
                                     Gregory Law Firm
                                    1617 Magnolia Ave.
                                  Port Neches, Texas 77651
                                      Tel: 409.727.0900
                                     Fax: 409.727.0902


                                           /s/ James H. Hunter, Jr.
                                           Royston, Rayzor, Vickery & Williams, LLP




63445:10404548                                                                         Page 5 of 5
NOTICE OF REMOVAL
